DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 16: “an oscillation signal outputted from the oscillator; and” should be “the oscillation signal outputted from the oscillator”.

Reasons for Allowance
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art does not disclose, teach or suggest a temperature sensor using a poly-phase filter, comprising:
a poly-phase filter, for receiving a divided clock, and having passive elements coupled to have one or more negative poles and one or more positive zeros;
a comparator for generating a reference clock by comparing potentials of first and second filter voltages outputted from the poly-phase filter; 

a divider for generating the divided clock and the comparison clock by dividing the oscillation signal outputted from the oscillator;
in combination with all the other claimed limitations.
Claims 2-12 are allowed for depending from Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuo et al. (US 2008/0089445 A1) teaches in Figure 1 a poly phase filter 13, which receives the output of the oscillator 195, and a phase frequency detector 191, but does not teach a poly-phase filter for receiving a divided clock, a comparator for generating a reference clock by comparing potentials of first and second filter voltages outputted from the poly-phase filter; and a phase frequency detector for outputting an up signal and a down signal by comparing the phase of the reference clock outputted from 

Tso et al. (US 2005/0080564 A1) teaches in Figure 1 a poly phase filter 30, which receives the output of the oscillator 101, and a phase frequency detector 117, but does not teach a poly-phase filter for receiving a divided clock, a comparator for generating a reference clock by comparing potentials of first and second filter voltages outputted from the poly-phase filter; and a phase frequency detector for outputting an up signal and a down signal by comparing the phase of the reference clock outputted from the comparator to the phase of a comparison clock, as generated by the divider, as recited in Claim 1.

Richards et al. (US 6,304,623 B1) teaches in Figure 14 a poly-phase filter having passive elements.

Rofougaran et al. (US 6,738,601 B1) teaches in Figure 40 poly-phase filters 280 and 282, a comparator 288, and control logic 286, where the control logic 286 generates control signals based on output of comparator and CK (250 kHz), but does not teach the control logic 286 generating control signals based on the output of the comparator and the comparison clock generated by a divider.

Terlemez et al. (US 2018/0302214 A1) teaches in Figure 2 a poly phase filter 42, which receives the output of the oscillator 46, and a phase frequency detector 48, but 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DIANA J. CHENG/Examiner, Art Unit 2849